             Case 1:21-cv-00131-JD Document 2-1 Filed 02/05/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW HAMPSHIRE


VERY REVEREND GEORGES F. de LAIRE,
J.C.L.,

                Plaintiff,
                                                         CIVIL ACTION NO. 1:21-cv-00131
        v.

GARY MICHAEL VORIS, ANITA CAREY,
ST. MICHAEL’S MEDIA a/k/a CHURCH
MILITANT

                Defendants.


                     AFFIDAVIT OF HOWARD M. COOPER, ESQUIRE

       I, Howard M. Cooper, do hereby depose and state as follows:

       1.       I am a partner at the law firm of Todd & Weld LLP, One Federal Street, 27th

Floor, Boston, Massachusetts 02110. My telephone number is (617) 720-2626.

       2.       I will be associated with Joseph M. Cacace, Esq. of Todd & Weld LLP, One

Federal Street, 27th Floor, Boston, Massachusetts 02110 in this matter.

       3.       I am a member in good standing of the following courts’ bars:

Court of Admission                                         Date of Admission    Bar Number

Commonwealth of Massachusetts                              January 16, 1985     543842
United States District Court for the District of           April 17, 1985       543842
Massachusetts
United States Court of Appeals for the First Circuit       February 4, 1985     42972
United States Court of Appeals for the Fifth Circuit       December 14, 2017    N/A
United States Court of Appeals for the Federal Circuit     February 11, 2016    N/A
United States Supreme Court                                2007                 N/A




                                                   1
               Case 1:21-cv-00131-JD Document 2-1 Filed 02/05/21 Page 2 of 2




          4.      I am currently in good standing and eligible to practice in every jurisdiction in

which I am admitted to practice, and I am not currently suspended or disbarred in any

jurisdiction.

          5.      I am not the subject of any previously imposed or pending disciplinary matters.

          6.      I have not been convicted of any felony or misdemeanors.

          7.      I have not been the subject of any prior denials or revocations of pro hac vice

status in any court.

          8.      This affidavit is submitted in support of the motion for my admission to appear

pro hac vice before the United States District Court for the District of New Hampshire, as

counsel for Plaintiff the Very Reverend Georges F. de Laire, J.C.L. in the above-captioned

action.



    SIGNED UNDER THE PENALTIES OF PERJURY THIS 5th DAY OF FEBRUARY,
    2021.



                                                                /s/ Howard M. Cooper
                                                                Howard M. Cooper, Esq.




                                                    2
